Simkall, J.,
delivered the opinion of the court.
This is a controversy between the attaching creditor and a. claimant of the property.
It appears that the eight bales of cotton were on board the steamer Magenta at Yicksburg, to be transported to New Orleans, under a bill of lading, to be there delivered to the consignees, Dickmán & Hill. The cotton was shipped by John W. Boyd, at Shell Mound Landing, on the steamer Countess, on account of T. B. Gr. Weisenger, with the privilege of reshipment, and under that stipulation was, at Yicksburg, transferred to the Magenta. The bill of lading was, without objection, put in evidence to the
*505The burden was upon the attaching creditor to show that the cotton was the property of his debtor, Weisenger, in such sense as made it liable for his bebt. ■ The only evidence in support of that proposition was the bill of lading and the statements of Pharr, the agent of the claimants, in making affidavit to their claim and executing bond for them (which statements were objected to by the plaintiffs, as incompetent testimony). ■
Diverse views have been advanced in argument, as to the effect of the bill of lading, as evidence of ownership. Most of the cases to be met with in the books, range themselves into one or the other o( two classes. First, a shipment of goods by the consignee, by his order, and for his account, where the consignee sustains to the consignor the relation of purchaser. The moment the goods are delivered to the carrier, they have passed from the seller, and are the property of the vendee, as completely as if they had actualy come to his possession, subject, however, to a right of stoppage in transition, if the purchaser has become insolvent. Such are the cases of Stokes v. La Rivere, 3 T. Rep., 466; Hodgson v. Loy, 7 T. Rep., 440.
The other class is a shipment of goods without order, and upon account of the shipper, where the shipper stands towards the consignee as principal, and the consignee sustains the character of agent or factor.
In these circumstances, the shipper continues the owner, and the consignee is his agent and subject, generally, to his orders as to the disposition of the property. The shipper may-at any time reclaim the goods before they have been actually sold. If the factor be a creditor of the shipper, he does not acquire a lien upon the goods, or any specific right, until they have actually come to his possession. Walter et al. v. Ross ei al., 2 Wash Cir. Court Rep., 288; Bonner et al. v. Marsh et al., 10 S. & M., 381-3 ; 2 Kent’s Com., 499.
In the case before the court, the cotton, when attached, was in transitu to New Orleans, consigned to Dickman & Hill, for sale for *506account of Weisenger. It does not appear that they had. ordered the cotton, were owners, or had any interest in it. The bill of lading imports a right in Weisenger to control the cotton or its proceeds. If the testimony of Pharr, the agent, was competent, he gives a complexion to the case precisely analagous to that of Bonner v. Marsh, 10 S. & M., supra. There the cotton was on board a boat at Natchez (when attached), consigned to Bonner & Co., who were factors, and to whom the shipper was indebted, yet it was held that the shipment for the purpose of liquidating the debt, did not give a right of property to the factors.
But were not the statements of the agent competent, the exception taken being that such agency was not shown as authorized Pharr to speak for his principal?
The general ruje is, that where the acts of the agent will bind the principal, admissions respecting the subject matter will also bind him if made at the same time, and constituting part of the res gestee. 1 Greenl. Ev., § 113; Story’s Agency, § 131 to § 187. Such admissions are regarded as verbal acts, and part of the res gestee, and may be proved without calling the agent himself. Ib. ; 1 Greenl. Ev., § 114.
Williams, in his testimony, states “ that at the time Dickman '& Hill claimed the property, but before they had made out the papers, Pharr, who made the affidavit, had the conversation with the witness ” (the said Dickman & Hill residing and being in New Orleans * * ).
Declarations, to constitute a part of the res gestae^ must be made during the negotiation or progress of the business of the agency, and be of such nature as to give character to the acts done. Fogg v. Child, 13 Barb., 251; Dorne v. Southwork Man. Co., 11 Cush., 205. Here the declarations of Pharr were made about the claim of Dickman & Hill to the cotton, and while he was taking measures to assert it, and come within the rule we have laid down.
But the objection specifically made to their competency was, that proof had not been offered of any appointment or authority *507to act. On that point it is sufficient that Diekman & Hill have adopted his acts by litigating the claim in this suit, which he made on their behalf, and, pro hac vice, he is their agent, and they are bound by his admissions in conducting the business, as verbal acts. It is proper, therefore, to have admitted this testimony to the jury. It tended to show that Weisenger was forwarding this cotton to his factors for sale, to liquidate advances made by them to him, and to hold the balance subject to his control. This gave them no right of property in the cotton before it actually came to their possession, and left it subject to the plaintiff’s .attachment. It is in all respects like the case cited in 10 S. & M., supra.
The only remaining question is whether it was incumbent on the plaintiff to show a judgment against Weisenger. The court declined, at the instance of the claimants, so to instruct the jury.
And in so doing, followed the decision in Sherwood v. Houston, 41 Miss. Rep., 61, 62, in which it was held that the claimant was not bound to wait until judgment is rendered against the original defendant. Because, as said by the court, “ his claim of property presents a matter of individual right in him independent of the indebtedness of the defendant to the plaintiff in attachment.”
Is that so? The statute places the plaintiff in attachment in precisely the same attitude towards the claimant, as if he were plaintiff in detinue, and the claimant were defendant thereto. In that action the plaintiff must show his right of property and possession, and the defendant would succeed by showing a good outstanding title in a stranger quite as well as proving such title in himself.
In the claimant’s issue the plaintiff in attachment holds the affirmative of the issue, and must show the concurrence of circumstances which would warrant a sale of the property to pay his debt, and the claimant may remain passive and rest in security until the plaintiff has made affirmative proof Manifestly one fact he must prove is that the defendant in attachment owes the *508debt or some part of it. Suppose the claimant should offer testimony, to prove that the debt had been paid by the debtor, and claim therefore, that the plaintiff had no right to proceed against the property ; that it would seem in some stage of the litigation must be open to inquiry. The real inquiry between the plaintiff and claimant is, whether or not the property is liable to pay the debt of defendant in the attachment. And if the creditor fails to show indebtedness, he comes short of showing any right to meddle with the property. Such, in numerous cases, have been the views of our predecessors, not merely that the indebtedness must be established, but that it must be manifested by a judgment. In Tiffany & Co. v. Johnson & Robinson, 27 Miss., 227, it is said : “It was error to render a final judgment against the claimant before the plaintiff’s claim was fixed against his debtor by a judgment against him. The right to recover depended on two things. First, the establishment of the debt against the original defendant, which was the very foundation- of his claim ; second, that the property was subject to the satisfaction of the demand as the property of defendant. The first step is the most important, and is indispensable, otherwise the creditor might perfect his judgment and enforce it by execution against the claimant, without any establishment of his demand, and when indeed he might have no legal demand against the original debtor.” This reasoning is cogent and very satisfactory to our minds. In the earlier case of Mandel v. McLure, 14 S. & M., 12, the same conclusion was reached upon the same line of reasoning. The chief justice declared: “The right to recover of the claimant must rest upon an established liability of the defendant in attachment.” “The attachment itself does not give a right to sell the property. A judgment is necessary to give effect to the attachment lien.”
The condition of the claimant, is much like that of a garnishee, and it has been settled as to him that there must be judgment against defendant in attachment. Berry v. Anderson, 2 How., 649; Whitehead v. Henderson, 4 S. & M., 704; Ford v. Hurd, ib., 683.
*509The propriety of a judgment against the original defendant, may be made manifest by illustrations. Suppose that A. has executed a mortgage embracing chattels to R, who does not immediately put it upon record. C., a creditor of A., levies an attachment on the goods before the registration of the mortgage. Suppose further that the mortgagee has personal knowledge that the debt of the attaching creditor has been satisfied, manifestly upon the trial of the claimant’s issue between the attaching creditor and martgagee, the latter ought to be allowed to show that the debt has been paid. If that be so, then upon the trial of such issue (if before the creditor has recovered judgment against his debtor), the plaintiff would be required to prove the indebtedness of the original defendant to him; and the claimant could contest the debt upon all the grounds, such as payment, failure of consideration, etc., which might be set up by the debtor. That would include in the trial of the claimant’s issue, and that could be litigated in the attachment suit by creditor and debtor. This shows the propriety of the rules laid down in all the earlier cases. That there shall be an ascertainment of the indebtedness and the amount by judgment, so that on the claimant’s issue, the range of inquiry shall be limited to the liability of the property to be sold to pay the established debt. For if the rule laid down in 41 Miss. be adhered to, there can be no escape from the necessity of trying, on the claimant's issue, the question of debt or no debt, with all the defenses thereto, as well as the liability of the property to pay it. The statute does not intend that both suits shall be tried in one issue. But assumes that the creditor has contested with his debtor, as to the debt, and obtained judgment, and provides the claimant’s issue, to determine the liability of the property for it. If the court, in Sherwood v. Houston, 41 Miss., had considered the ántecedent cases, and overruled them, we should cheerfully have followed that decision ; but there is no reference to them. We are inclined to think that had the preceding cases been brought to the notice of the court, it would have conformed its judgment to them.
*510There is no evidence in this record that the plaintiffs in attachment had established their debt against Weisenger, and the statement of the law to the.jury on that point was erroneous.
For these reasons the judgment of the circuit court is reversed,, and remanded, and a venire facias awarded.